UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6258



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CEARFUL SPEIGHT, a/k/a June,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-93-90-N)


Submitted:   June 9, 1998                  Decided:   June 18, 1998


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cearful Speight, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his mo-

tion for a modification of sentence under 18 U.S.C.A. § 3582(c)(2)

(West Supp. 1998). We have reviewed the record and the district

court’s   opinion   and   find   no   reversible   error.   We   note   that

Amendment 487 to the United States Sentencing Guidelines became

effective on November 1, 1993, and the Presentence Investigation

Report relied on the November 1, 1993, version of the Guidelines in

calculating Appellant’s sentence. Thus, Appellant’s claim that he

is entitled to resentencing based on Amendment 487 is meritless.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court. See United States v. Speight, No. CR-93-90-N (E.D. Va.

Jan. 12, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                      2